Per Curiam. Read, C. J.
Duller in his Nisi Prius is to be considered as having collected the law upon the subject. I take up the law as he did then; I know of no alteration. Twenty years possession is a title. Here was evidence of possession which related to an early period. I wished to know if there was any objection to plaintiff’s claim of the possession. We think there is a claim of the possession that neither party can claim, but the question is if the former possession can be tacked to the latter. I think not. And that therefore plaintiff has given no evidence of a twenty years’ possession. There is nothing upon the paroi evidence • that the jury can find. Supposing the fact to be admitted, there remains nothing for the jury to exercise their special knowledge upon. Therefore I think notwithstanding the paroi evidence the defendant may properly demur, for there is *30■no such doubt upon the paroi evidence as to prevent the defendant to demur.
Conditional verdict taken, and jury discharged.